EXHIBIT 10.1

RETENTION AGREEMENT

This Retention Agreement (the “Retention Agreement”) is entered into this 31st
day of August, 2007, between Luminent Mortgage Capital, Inc. (the “Company”) and
S. Trezevant Moore, Jr. (the “Executive”) (collectively referenced as “the
Parties”).

WHEREAS, Executive currently serves as Chief Executive Officer of Company;

WHEREAS, due to the current market conditions in the industry, the Parties
mutually desire to enter into this Retention Agreement for the mutual benefit of
the Parties and for the purpose of retaining the Executive during these
conditions;

WHEREAS, retention of Executive during this challenging time is critical to
accomplishing the objectives of the Company;

THEREFORE, the parties agree to the following:

1. The Executive will receive a retention bonus in the amount of $1,000,000 as
approved by the Board of Directors for the 2007 fiscal year closing on
December 31, 2007 (the “Retention Bonus”). The Executive will receive the
Retention Bonus in equal payments over the remaining eight (8) paychecks of the
fiscal year beginning September 15, 2007, less applicable withholdings. If the
Executive terminates his employment for any reason other than for Good Reason,
or if the Company terminates the Executive’s employment for Cause or due to the
Executive’s death or Permanent Disability, prior to the Executive receiving any
or all of the eight (8) paychecks, the Executive will not receive and will
forfeit any further payments of the Retention Bonus. In all other situations, if
Company terminates Executive’s employment prior to December 31, 2007, or if
Executive terminates his employment for Good Reason prior to December 31, 2007,
any remaining payments of the Retention Bonus will be paid to Executive within
fourteen (14) days of, and explicitly conditioned upon, Executive executing a
general release of all claims against the Company. The Retention Bonus shall be
the only bonus compensation received by Executive for the 2007 fiscal year.

2. Executive understands and acknowledges that the Retention Bonus is the only
cash bonus compensation he will receive for fiscal year 2007 under any bonus or
incentive compensation language in the Employment Agreement entered into between
Executive and Company on or about December 20, 2005 (“Employment Agreement”) or
his 2007 Compensation Change Notice (“Change Notice”) that became effective on
or about January 1, 2007. Executive acknowledges that the Retention Bonus
satisfies any obligation by Company (including its directors, officers,
employees, or subsidiaries) under the Employment Agreement or Change Notice to
pay Executive a cash bonus of any type for fiscal year 2007. Executive
specifically waives and releases any claim to any additional cash bonus under
the Employment Agreement or Change Notice for fiscal year 2007.

3. For purposes of this Retention Agreement, the terms “Good Reason,” “Cause,”
and “Permanent Disability” shall have the same definition as set forth in the
Employment Agreement. This Retention Agreement constitutes the entire agreement
of the Parties with respect to a Retention Bonus and Executive’s cash bonus
compensation for fiscal year 2007, and supersedes all prior oral and written
agreements and discussions with respect to those issues. The Retention Agreement
may be amended or modified only by an agreement in writing between the Parties.

IN WITNESS WHEREOF, the Parties hereto have executed this Retention Agreement as
of the date first written above.

LUMINENT MORTGAGE CAPITAL, INC.

By: /s/ ROBERT GOLDSTEIN
Robert Goldstein
Chairman of the Compensation Committee, Board of Directors


and

/s/ S. TREZEVANT MOORE, JR.



S.   Trezevant Moore, Jr.

